Citation Nr: 9900456	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
May 1970.  The appellant is the veterans widow.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a September 1994 rating action, with which the appellant 
disagreed in November 1994.  A statement of the case was 
issued in December 1994, and the appeal was perfected by the 
receipt of a VA Form 9 (Appeal to Board of Veterans Appeals) 
at the RO in April 1995.  In January 1997, a supplemental 
statement of the case was issued, and in August 1998, the 
appellant appeared at a hearing before the undersigned Member 
of the Board at the RO.  Subsequently, the claims file was 
transferred to Washington, DC.  


REMAND

The appellant has contended that the veteran began to drink 
alcohol and abuse narcotics during service, and/or as a 
consequence of post-traumatic stress disorder (PTSD), which 
caused him to develop the liver disease that resulted in his 
death.  The appellant has also asserted that the veteran 
actually died from liver cancer, which she believes was 
caused by exposure to Agent Orange in Vietnam, or that his 
terminal hepatitis and cirrhosis were due to service and/or 
his exposure to Agent Orange.  Finally, the appellant 
maintains that the veteran should have been assigned a 
schedular 100 percent rating for his PTSD for more than 10 
years prior to his death.  Although this 100 percent 
schedular rating was in effect at the time of the veterans 
death, she has argued that the RO was clearly erroneous when 
it assigned a February 1988 effective date for that rating.  

The veteran died in August 1994.  The cause of death as 
listed on his death certificate was liver failure, due to or 
as a consequence of cirrhosis, due to or as a consequence of 
hepatitis B and C.  Bleeding gastric varices was listed as a 
condition contributing to death, but not related to the cause 
of the veterans death.  At the time of his death, the 
veteran was service connected for PTSD, rated as 100 percent 
disabling effective from February 1988, and for residuals of 
a right hand shrapnel wound, rated as noncompensably 
disabling.  

A review of the veterans service medical records reflects 
that there were no entries regarding any symptoms or 
diagnoses of cirrhosis or hepatitis.  The earliest medical 
record reflecting the presence of any liver disorder is dated 
in 1985, approximately 15 years after the veterans discharge 
from service.  This occurred while the veteran was 
hospitalized at the VA Medical Center (VAMC) in Newington, 
CT, at which time it was recorded that the veteran was status 
post hepatitis B, probable status post hepatitis non-A, non-
B, and status post alcoholic hepatitis.  These records did 
not contain any medical opinion linking the onset of those 
disabilities to service, or to any other disability.  

Thereafter, the medical evidence shows that the conditions 
affecting the veterans liver were acknowledged by those 
treating him, but that it was not a focus of their treatment 
until 1994.  In February of that year, the veteran presented 
himself at a VAMC with complaints of increased abdominal 
girth over 5 to 6 months and an increase in lower extremity 
size.  While he was hospitalized, it was determined that test 
results were consistent with cirrhosis, as well as 
spontaneous bacterial peritonitis.  It was also noted that 
the veteran presumably had chronic active hepatitis B, and 
that a CT scan of the abdomen revealed a mass in the liver.  
The final diagnoses entered at the time of the veterans 
hospital discharge were liver failure, cirrhosis, and 
ascites.  

In April 1994, the veteran again presented himself at a VAMC.  
At that time, he had an active upper GI bleed.  It was also 
noted that he had a history of heavy alcohol use, that he was 
a former intravenous (IV) drug user, and that he had been 
found to have chronic, active hepatitis B.  It was also noted 
that he was hepatitis C positive.  When he was discharged 
from the hospital on June 1, 1994, the pertinent diagnoses 
were upper GI bleed secondary to esophageal varices; 
cirrhosis secondary to hepatitis B/C and alcohol; and 
spontaneous bacterial peritonitis.  

The veteran was hospitalized again from June 7 to June 14, 
1994.  The primary cause for this hospitalization was 
dehydration.  Secondary diagnoses included hepatic cirrhosis 
and hepatitis C.  The latest hospital report of record 
reflects that the veteran was again hospitalized from June 
19, 1994, to June 23, 1994.  The discharge summary from this 
hospitalization revealed that the veteran presented with 
increasing confusion and lethargy, as well as increasing 
abdominal girth, lower extremity edema, decreasing urine 
output, and fewer bowel movements.  The diagnoses were 
hepatic encephalopathy, cirrhosis, and history of alcohol 
use.  Thereafter, no subsequently dated medical records have 
been associated with the claims file.  As previously 
mentioned, however, the veteran died from liver failure in 
August 1994, due to cirrhosis and hepatitis B and C.  

The appellant has contended that the veterans fatal 
cirrhosis and hepatitis may be attributed to his alcohol and 
narcotic abuse, which she argues either had their onset in 
service or may be attributed to the veterans PTSD.  As to 
the link between the onset of the veterans hepatitis and 
cirrhosis, and his abuse of alcohol and drugs, the Board 
recognizes that the available evidence appears to support the 
appellants contention.  For example, the initial 1985 
medical record reflects the presence of alcoholic hepatitis, 
and the most recent, June 1994, hospital discharge summary 
appears to link the veterans hepatitis to his history of 
alcohol use.  

In addition, the appellant has presented evidence suggesting 
a link between the veterans drug and alcohol abuse and his 
PTSD.  This evidence, a portion of a medical treatise 
provided to the undersigned at the August 1998 hearing, 
concerns the results of one study of 100 combat veterans with 
severe PTSD.  The study found that 85 percent developed 
serious drug and alcohol problems after their return to 
civilian life.  Thus, it is not implausible that the 
veteran, who at the time of his death was evaluated as 100 
percent disabled due to his service-connected PTSD, developed 
an alcohol and drug abuse problem as a result of that 
disability and, as a consequence, developed his fatal 
hepatitis and cirrhosis.  See Wallin v. West, 11 Vet.App. 509 
(1998), issued by the U.S. Court of Veterans Appeals after 
the hearing in the present case, holding that medical 
treatise evidence may be sufficiently specific to establish a 
well-grounded claim.

Although 38 U.S.C.A. §§ 105, 1110; VAOPGCPREC 2-97 (Jan. 16, 
1997); and also VAOPGCPREC 2-98 (Feb. 10, 1998), may preclude 
an award of compensation benefits if it were established that 
the veteran developed an alcohol and drug addiction secondary 
to his PTSD, and that this addiction produced the causes of 
his death, the appellants claim remains a valid one, because 
there may be other benefits, besides dependency and indemnity 
compensation (DIC), to which the appellant would be entitled 
in the event service connection were granted for the cause of 
the veterans death.  Therefore, since there is evidence 
suggesting a link between PTSD and the onset of drug and 
alcohol abuse, together with evidence linking the veterans 
drug and alcohol abuse with the onset of his fatal illnesses, 
it will be necessary to obtain a medical opinion that more 
precisely addresses these questions, to ensure that an 
equitable disposition of this appeal is obtained.  

The Board also observes that, at the hearing before the 
undersigned, the appellant raised the claim that the February 
1989 rating action which established a schedular rating of 
100 percent for the veterans PTSD, effective from February 
29, 1988, was erroneous as to the date from which that rating 
was made effective.  It was essentially argued that the 
evidence supported the assignment of an effective date from 
at least August 1984.  That would then permit an award of DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  Since 
the resolution of this issue could have a significant impact 
on the resolution of the issue currently on appeal, they may 
be considered inextricably intertwined.  In view of that, it 
will be necessary to have the RO consider this claim before a 
final order is entered by the Board regarding the claim 
presently in appellate status.  Harris v. Derwinski, 1 
Vet.App. 180 (1991).  

Under the circumstances described above, this case is 
Remanded to the RO for the following action: 

1.  The RO should advise the appellant that it is 
considering her claim concerning whether there was 
clear and unmistakable error in the February 1989 
rating action that failed to assign an effective 
date earlier than February 29, 1988, for a 100 
percent rating for PTSD, for the purposes of 
establishing entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. 
§ 1318.  The RO should advise the appellant what 
types of evidence it would consider relevant to its 
consideration of that claim, and afford her an 
opportunity to submit any evidence or argument in 
that regard.  The RO should also afford the 
appellant an opportunity to submit any medical 
evidence that specifically links the veterans 
abuse of alcohol and drugs to his PTSD.  

2.  After obtaining any appropriate authorization, 
the RO should attempt to obtain, and associate with 
the file, the records from the veterans terminal 
hospitalization at Manchester Memorial Hospital, 
Manchester, CT.  

3.  Next, the RO should refer the claims file, 
including this Remand and any evidence obtained as 
a result of the preceding paragraphs, to an 
appropriate VA physician.  This physician should be 
asked to review the claims file and render an 
opinion as to whether it is at least as likely as 
not that the veteran developed an addiction to 
alcohol and drugs as a result of his PTSD.  If the 
answer to that question is in the affirmative, the 
physician should be asked to opine whether it is at 
least as likely as not that the veterans alcohol 
and drug addiction caused the veterans fatal 
illness(es).  A complete rationale for any opinion 
expressed, with reference to supporting records, 
should be provided, and, in the event any opinion 
reached is inconsistent with any opinion already of 
record, as for instance the excerpt from the 
article concerning Traumatic Disorders submitted by 
the appellant at the August 1998 hearing, an 
explanation to account for that disparity should be 
offered.  A notation that a review of the claims 
file was conducted should also be made part of the 
report provided.

4.  Next, the RO should review the evidence of 
record, including any which was obtained as a 
result of the development set out in the preceding 
numbered paragraphs, and enter its determination as 
to:
(a) whether a grant of service connection for the 
cause of the veterans death is warranted; and/or 
(b) whether there was clear and unmistaka-ble error 
in the February 1989 rating action that failed to 
assign an effective date earlier than February 29, 
1988, for a 100 percent rating for PTSD, for the 
purpose of establishing entitlement to dependency 
and indemnity compensation benefits under 
38 U.S.C.A. § 1318.  

5.  If an adverse determination is made with 
respect to item (a) in the preceding paragraph, the 
appellant and her representative should be provided 
a supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

6.  If an adverse determination is made with 
respect to item (b) in paragraph 4, above, the 
appellant and her representative should be so 
advised, and provided with a notice of appellate 
rights.  If a timely notice of disagreement is 
received, the RO should issue the appellant and her 
representative a statement of the case, and they 
should be informed that, if the appellant wishes 
the Board to address the matter, a timely 
substantive appeal must be submitted.  

No action is required of the appellant until she receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
